Exhibit 10.2

 

TERM NOTE

 

$10,000,000

Dated as of

 

February 16, 2011

 

1.             INDEBTEDNESS.  FOR VALUE RECEIVED, the undersigned, CHEROKEE
INC., a Delaware corporation (“Maker”), promises to pay to U.S. BANK NATIONAL
ASSOCIATION, a national banking association (hereinafter referred to as “Bank”),
or order, at 15910 Ventura Boulevard, Suite 1712, Encino, California 91436, or
at such other place as may be designated in writing by the holder of this Term
Note (hereinafter referred to as this “Note”), the principal sum of Ten Million
and 00/100 Dollars ($10,000,000.00), together with interest accrued thereon. 
This Note evidences the term loan made by Bank to Maker pursuant to that certain
Term Loan Agreement, of even date herewith, between Maker and Bank (as amended,
supplemented, restated or replaced from time to time the “Term Loan
Agreement”).  All capitalized terms used herein shall have the same meaning set
forth in the Term Loan Agreement, unless expressed otherwise herein.

 

2.             INTEREST.  The unpaid principal balance of this Note shall bear
interest at the rate set forth in the Term Loan Agreement.

 

3.             PAYMENT.  Principal and interest shall be due and payable in
accordance with the terms of the Term Loan Agreement.

 

4.             OBLIGATIONS SECURED.  Maker’s Obligations hereunder and under the
Term Loan Agreement are secured by the Security Agreement.

 

5.             WAIVERS.  Maker, for itself, its legal representatives,
successors and assigns, expressly waives presentment, protest, demand, notice of
dishonor, notice of nonpayment, notice of maturity, notice of protest,
presentment for the purpose of accelerating maturity, and diligence in
collection, and consent that Bank may extend the time for payment or otherwise
modify the terms of payment of any part or the whole of the debt evidenced
hereby.  To the fullest extent permitted by law, Maker waives the statute of
limitations in any action brought by Bank in connection with this Note.

 

6.             ACCELERATION.  IT IS EXPRESSLY AGREED THAT IF MAKER FAILS TO PAY
ANY PAYMENT OF PRINCIPAL OR INTEREST ON THE DATE WHEN DUE HEREUNDER AND SUCH
FAILURE CONTINUES AFTER EXPIRATION OF ANY APPLICABLE NOTICE AND CURE PERIODS, OR
UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT UNDER THE TERMS OR CONDITIONS OF THE
TERM LOAN AGREEMENT, THEN THE UNPAID PRINCIPAL BALANCE OF THIS NOTE, TOGETHER
WITH INTEREST ACCRUED THEREON, SHALL THEREUPON BE IMMEDIATELY DUE AND PAYABLE AT
THE OPTION OF THE HOLDER HEREOF, WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE
OF PROTEST OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED.

 

--------------------------------------------------------------------------------


 

7.             PARTICIPATION.  Bank reserves the right to sell, assign,
transfer, negotiate, or grant participation interests in all or any part of, or
any interest in Bank’s rights and benefits hereunder.  In connection therewith,
Bank may disclose all documents and information which Bank now or hereafter may
have relating to Maker.

 

8.             MODIFICATION.  This Note may not be changed, modified, amended or
terminated orally.

 

9.             WAIVER OF JURY TRIAL.  THE MAKER AND BANK HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL AS SET FORTH IN THE TERM LOAN AGREEMENT.

 

 

 

CHEROKEE INC.

 

 

 

 

 

 

 

By:

/s/Henry Stupp

 

Name:

Henry Stupp

 

Its:

CEO

 

 

 

 

 

 

Bank hereby accepts this Note and agrees to the provisions contained in
Section 9 of this Note.

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/Gary P. Terrasi

 

Name:

Gary P. Terrasi

 

Its:

Vice President

 

--------------------------------------------------------------------------------